DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/18/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Acknowledgements

3.	Upon entry, claims (1 -20) remain pending on this application, of which (1, 13, 16) are the three (3) parallel running independent claim on record. 

4.	The Examiner undersigned would like to thanks Atty. A. Eisenberg, (Reg. No. 69,625) for the detailed remarks provided, and for the timely filed Terminal disclaimer (TD), approved and recorded on file on date (08/18/2021). 

                                                           Notice of Allowance

5.	In view of the persuasive arguments presented, careful review and further search investigation provided, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -20) appears below as following:

                                                       Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The three (3) parallel running independent claims on record, and the associated dependent claims are directed to a particular 3D registration and correction techniques, using with a red-green-blue (RGB) camera in a 3D image capturing eco-system, wherein registration and correction of the interaction between the “RGB camera” with the “depth camera” is provided as shown in the flow chart of Fig. 1, employing first and second pose’s points extraction (s151), in a predefined timing constrain, and a color/texture error function is determined (s152) based on the identified points, as illustrated in Fig. 2; also able to reduce Iee@hayespc 509-324-925623Attorney Docket No. 0049-0013USC3misalignment between the RGB camera and the depth camera in the process. 

6.2.	This set of feature steps (as cited above), combined with the rest of the limitations of the presented technique, has no analogous in the art, at the time the invention was made or filed, and are therefore is considered a novelty.

6.3.	The below list of Prior art on record (see Section 7), and specifically the previously presented PA combination on record, fails to fairly disclose and/or suggest the feature proposed features steps as claimed, having no analogous in the art at the time the invention was made/filed. 

6.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.



                 Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered 
pertinent to applicant's disclosure:

7.1. Patent documentation:

US 8411149 B2		Maison; et al.		G06K9/00369; G06T7/254; G06K9/469; 
US 8401242 B2		Newcombe; et al.	G06K9/00664; A63F13/00; G06T7/30; 
US 10750150 B2		O'Keefe; et al.		G06K9/0063; H04N13/122; G06K9/00201; 
US 10452069 B2		Stein; et al.		G06K9/00798; G08G1/09626; B60W30/16; 

7.2. Non-Patent documentation:

_ Registration and Integration of Textured 3-D Data; Johnson et al; 1997.
_ 3-D Face Detection, localization, and Registration Using a Point Model; Prathap; 2009.
_ Compact and Accurate 3_D Face Modeling Using an RGB_D Camera; Pavan et. al; 2013.

        CONCLUSIONS

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.